Citation Nr: 0303339	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  98-06 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a total vaginal 
hysterectomy, including as secondary to an ovarian 
infection, left, with chronic pain.

2.	Recoupment of the veteran's separation pay from VA 
disability benefits.


REPRESENTATION

Veteran represented by:	John [redacted], Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to March 
1978 and from October 1982 to March 1985.

By RO decisions in 1998, the veteran's claims for service 
connection for a total vaginal hysterectomy and recoupment of 
separation pay from VA disability benefits were denied.  In 
March 1999, the Board of Veterans' Appeals (Board) remanded 
the service connection claim for further evidentiary 
development.  In January 2001, the Board denied the veteran's 
claim for service connection for a total vaginal 
hysterectomy, and remanded the claim for recoupment.  In May 
2001, the Board again remanded the claim for recoupment.  By 
an August 2002 Order, the United States Court of Appeals for 
Veterans Claims (Court) vacated that portion of the Board's 
January 2001 decision that denied the claim of service 
connection for a total vaginal hysterectomy; and the Court 
remanded the matter to the Board for readjudication. 


REMAND

By a September 2002 decision, the RO denied the veteran's 
claims for a temporary total evaluation and non-service-
connected pension.  In January 2003, the veteran filed a 
timely notice of disagreement.  As the veteran has not yet 
been furnished with an initial statement of the case, 
appropriate action must be taken.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

With regard to the claim of service connection for a total 
vaginal hysterectomy, it is noted that in October 2002, the 
veteran requested a Travel Board hearing.  She has not been 
afforded such a hearing.  As such, appropriate action must be 
taken.  Additionally, it is noted that VA treatment records 
pertaining to the period prior to a Board decision are 
constructively deemed to be before the Board.  Dunn v. West, 
11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  On remand, additional searches should be made for 
outstanding records at the VA Medical Center in Birmingham, 
Alabama.

With regard to the veteran's recoupment claim, it is noted 
that the Board has twice remanded this claim and to date, the 
directives have not yet been complied with.  The Court has 
held that a remand by either the Court or the Board confers 
on the appellant, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
such, the RO is again requested to comply with the Board's 
remand directives, stated below.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.	The RO should issue the veteran a 
statement of the case with respect to 
the claim for a temporary total 
evaluation and his claim for non-
service-connected pension.

2.	The RO should schedule the veteran for 
a personal hearing before a Veterans 
Law Judge at the RO.

3.	Outstanding medical records from the 
VA Medical Center in Birmingham, 
Alabama, should be obtained. 

4.	The RO is instructed to comply with 
all of the Board's January 2001 remand 
directives regarding the veteran's 
claim of recoupment. 

5.	The veteran is informed that if there 
is evidence supporting the issues on 
appeal, she must submit that evidence 
to the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H.N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


